Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 5/15/2016 claiming foreign priority of application JP2016-229072 filed 11/20/2017.
Claims 1-10 are pending.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (Ishikawa hereinafter) US Patent Application Publication No. 20100010803 filed Dec. 21, 2007 and published Jan. 14, 2010 on view of Pereg et al. (Pereg hereinafter) US Patent Application Publication No. 20130060769 filed Sep. 1, 2011 and published March 7, 2013.

Regarding Claim 1, Ishikawa disclose a model generation device comprising: 
5a model learning unit (Para. 0057, Ishikawa) configured to take as input a group of text pairs for learning in which each pair is constituted with a first text for learning and a second text for learning that serves as an answer when a question is made with the first 10text for learning (Fig. 3, step 201, wherein the input question text corresponds to input group of text pairs, which is further described in Para. 0068, and 0069, Ishikawa). Ishikawa discloses the method 
Regarding Claim 2, the combination of Ishikawa in view of Pereg disclose a 15model generation device further comprising: 
a search index generator configured, based on a group of text pairs to be searched in which each pair is constituted with a first text to be 20searched and a second text to he searched that serves as an answer when a question is made with the first text to be searched, to generate a search index for the first texts to be searched and a search index for the second texts to be searched (Para. 0094, wherein the text pairs corresponds to group of text (Q1 and Q2) and wherein the answer text A1, corresponds to searching the server as an answer to the question is made, and the list shown in Fig. 7, corresponds to the index of the second search since the Q1 corresponds to the first text and Q2 corresponds to the second text, Ishikawa).
Regarding Claim 3, the combination of Ishikawa in view of Pereg disclose a model generation device further comprising: 

Regarding Claim 4, the combination of Ishikawa in view of Pereg disclose a text search device that searches for a pair of first text and second text that corresponds 15to an input query (Para. 0093, wherein the one or more corresponds to first and second text, and Para. 0094, wherein Q1 and Q2 corresponds to first and second text, Ishikawa), from among a group of text pairs to be searched in which each pair is constituted with a first text to be searched and a second text to be searched that serves as an answer when a question is made with the first text to be searched, 20the text search device (Para. 0094, wherein all text pairs corresponds to group of text, Ishikawa) comprising: 
an expanded query generator configured to generate an expanded query for searching in the second texts based on a query expansion model for generating the expanded query with respect to the 25input query (Para. 0093, Pereg); and 
a text pair searcher configured to search for the pair of first text and second text based on the input query and the expanded query (Para. 0094, wherein the method of searching terms 
Regarding Claim 5, the combination of Ishikawa in view of Pereg disclose a text search device wherein the text pair searcher searches for the pair of first text and second text, based on a-35- search index for the first texts, the input query, a search index for the second texts, and the expanded query (Para. 0095, wherein the method of searching synonymous corresponds to searching text based on the first and second text by searching for similar terms, Pereg).
Regarding Claim 6, the combination of Ishikawa in view of Pereg disclose a text search device wherein the text pair searcher includes a first text search score calculator configured to calculate a first text search score 10for each of the first texts based on the search index for the first texts and the input query; a second text search score calculator configured to calculate a second text search score for each of the second texts based on the search 15index for the second texts and the expanded query (Para. 0114, wherein the method of generating a score using an algorithm corresponds to calculating the first and second text score, Ishikawa); and 
an output unit of a search score integration result configured, for each pair of the first text and the second text, to integrate the 20first text search score and the second text search score so as to search for the pair of first text and second text (Para. 0114, wherein the output unit 200, as further described in Fig. 20, wherein the first list corresponds to output unit first and second score, Ishikawa).
Regarding Claim 7, the combination of Ishikawa in view of Pereg disclose a 25data structure used in a text search device that searches for a pair of first text and second text that corresponds to an input query (Para. 0018, wherein the text paraphrase corresponds to data structure, Ishikawa), from among a group of text pairs to be searched in which each pair is constituted with 
-36- a query expansion model that takes as input a group of text pairs for learning in which each pair is constituted with a first text for learning and a second text for learning that serves as an 5answer when a question is made with the first text for learning (Para. 0093, Pereg), so as to generate a text serving as an expanded query for a text serving as a query (Para. 0095, Pereg); 
a search index for the first texts to be searched; and  10a search index for the second texts to be searched (Fig. 6, wherein the list generated corresponds to index for (Q1 and Q2, which corresponds to first and second text, Ishikawa).
Regarding Claim 8, the combination of Ishikawa in view of Pereg disclose a model  15generation device including a model learning unit (Para. 0069, Ishikawa), the model generation method comprising: 
a step of causing the model learning unit to take as input a group of text pairs for learning in which each pair is constituted with a first text 20for learning and a second text for learning that serves as an answer when a question is made with the first text for learning (Para. 0023, wherein the generated answer text in response to a question text corresponds to an answer provided, Ishikawa), so as to learn a query expansion model that generates a text serving as an expanded query for a text serving as a query (Para. 0095, wherein the method of searching synonymous corresponds to searching text based on the first and second text by searching for similar terms, Pereg).

a step of causing the expanded query 5generator to generate an expanded query for searching in the second texts based on a query expansion model for generating the expanded query for the input query (Para. 0093, Pereg); and a step of causing the text pair searcher to 10search for the pair of first text and second text based on the input query and the expanded query (Para. 0095, wherein searching for synonyms corresponds to expanding the search, Pereg).  
Regarding Claim 10, the combination of Ishikawa in view of Pereg disclose non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the model generating method as claimed in claim 8, and the text search method as claimed on claim 9, (Para. 0026, wherein the computing program corresponds to computer function as units of the model as further described in (Para. 0069, and Para. 0071, Ishikawa).

Point of Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 18, 2021